In consolidated proceedings pursuant to Real Property Tax Law, article 7, title 1-A, to review 67 small claims assessment review petitions, the petitioners appeal from an order of the Supreme Court, Westchester County (Rabin, J.H.O.), entered April 4, 1996, which denied the petitions and dismissed the proceedings.
Ordered that the appeal is dismissed, with costs to the respondent.
The Board of Assessment Review of the Town of Somers denied each petitioner’s request to reduce their real property tax assessment on the ground that requested information had not been timely submitted in connection with these requests. The petitioners filed the instant small claims assessment review petitions to review the denial of the requests. The Supreme Court granted the respondent’s motion to dismiss the 67 petitions and the petitioners subsequently appealed to this court from the Supreme Court’s determination.
*572The clear language of RPTL 736 (2) specifies that "[a] petitioner to an action pursuant to [RPTL art 7, tit 1-A] may seek judicial review pursuant to article seventy-eight of the civil practice law and rules”. In the instant matter, the petitioners appealed from the order of the Judicial Hearing Officer, rather than commencing a CPLR article 78 proceeding as directed by RPTL 736 (2). Therefore, the appeal must be dismissed (see, Matter of Tax Recovery Corp. v City of Mount Vernon, 238 AD2d 430). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.